IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

CLYDE LADON ARLINE,                    NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-2266

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed June 21, 2016.

Petition Alleging Ineffective Assistance of Appellate Counsel -- Original
Jurisdiction.

Clyde Ladon Arline, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition alleging ineffective assistance of appellate counsel is dismissed as

successive. See Fla. R. App. P. 9.141(d)(6)(C).

LEWIS, BILBREY, and WINOKUR, JJ., CONCUR.